Opinion by
Judge Blatt,
The City of Philadelphia (City) filed a complaint against ’William E. Gould (appellant), a New Jersey resident, alleging that he had failed to pay city wage taxes which he owed. The suit was brought in the Court of Common Pleas of Philadelphia County and service was made pursuant to 42 Pa. C.S. §8304 (the long-arm statute). The appellant filed preliminary objections challenging the in personam jurisdiction of the court under the statute, which the court dismissed.
The facts of this case are, for all intents and purposes, identical to those presented in City of Philadelphia v. Bullion, 28 Pa. Commonwealth Ct. 485, 368 A.2d 1375, appeal dismissed, 434 U.S. 914 (1977), and the appellant’s argument here that he is not an individual doing business in the Commonwealth was raised and disposed of there.1 No further discussion of the facts or law is therefore necessary. We shall say only that we decline the appellant’s invitation to reexamine our decision in so recent a case when there *188have been no significant developments bearing on the application of the law to the issues raised. Indeed, we agree with the City that this appeal can only be considered a dilatory tactic warranting the award of counsel fees to the City under 42 Pa. C.S. §2503(7).
Accordingly, the order of the lower court is affirmed and counsel fees are awarded to the City.
Order
And Now, this 1st day of June, 1979, the order of the Court of Common Pleas of Philadelphia County in the above-captioned matter is hereby affirmed, and said court is hereby directed to award reasonable counsel fees for this appeal to the City of Philadelphia.

 The court below relied on City of Philadelphia v. Bullion, 28 Pa. Commonwealth Ct. 485, 368 A.2d 1375, appeal dismissed, 434 U.S. 914 (1977), in dismissing- the preliminary objections; and, in fact, at least one of the attorneys who represented the appellant in Bullion, supra, represents the appellant here.